Case: 1:19-cv-08454 Document #: 138 Filed: 05/25/21 Page 1 of 1 PageID #:2330

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Securities and Exchange Commission
                                             Plaintiff,
v.                                                           Case No.: 1:19−cv−08454
                                                             Honorable Andrea R. Wood
Todays Growth Consultant Inc., et al.
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 25, 2021:


         MINUTE entry before the Honorable Andrea R. Wood: The Receiver's unopposed
motion for extension of Receiver's deadline to file fourth and fifth interim applications for
an order approving and authorizing payment of fees and expenses of Receiver and her
professionals [136] is granted. The Receiver shall file her Fourth Quarter 2020 and First
Quarter 2021 Fee Application by 6/30/2021. American Express's motion to extend [137]
is granted. American Express shall file a reply in support of its appeal of Receiver's final
determination [119] by 6/15/2021. The Receiver shall file a sur−reply by 6/25/2021.
Telephonic motion and status hearing set for 6/17/2021 is stricken and reset for 7/7/2021
at 11:00 AM. To ensure public access to court proceedings, members of the public and
media may call in to listen to telephonic hearings. The call−in number is (888) 557−8511
and the access code is 3547847. Counsel of record will receive an email 30 minutes prior
to the start of the telephonic hearing with instructions to join the call. Persons granted
remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court−issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
